DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered. Claims 12-17 remain pending in the present application.
Specification
The amendment filed 11/15/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendments made to the third and fourth paragraphs on Page 2 specifically dealing with the thickness of smartphone and tablets, and the narrow angle between the front panel and upper segment, the amendments made in the second paragraph on page 4 detailing how the smartphone doesn’t go all the way down to the bottom of the slope preventing buttons from being pressed and the amendments in paragraph four of page 4 which details the front panel being the same height or slightly higher than the back .
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Re. Cl. 13, the limitation “the upper segment of the back part forms a narrow angle with the front panel” constitutes new matter in the Examiner’s position.  Applicant’s originally filed application does not mention a particular angle which is formed between these two sections, let alone what a “narrow” angle means.  Therefore it is the Examiner’s position that the limitation constitutes new matter and it is suggested that the Applicant amend the claim 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 14, the limitation “the lower segment of the back part extends backward and then descends towards the base of the front panel to form the slope” renders the claim indefinite when viewed in combination with claim 12.  Claim 12, in Line 2, establishes that the back part includes an upper segment, a lower segment and a slope which establishes three distinct parts of the back part.  However, then in claim 14, Applicant states “the lower segment of the back part extends further backward and then 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mathias US 3809352 (hereinafter Mathais) in view of Arceta US 9999297 (hereinafter Arceta).
As an initial note, the Examiner wishes to point out that the Applicant’s claimed invention refers to a holder in the form of a clip which is intended to be used to holder a table or smartphone.  In other words, the references to the tablet and/or smartphone throughout the claims are treated as intended use recitations since they refer to what the holder/clip is intended to be used with rather than what the holder/clip is comprised of.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In reference to the prior art relied upon for rejection below, Mathais specifically mentions that the holder is resilient and dimensioned to be used with devices that range between ½ inch and 2 inches in thickness (Col. 4, Line 20-24 and 32-42).  It is the Examiner’s position that due to the particular dimensions, the Mathais device is able to be used with tablets or smartphones since tablets and smartphones have dimensions which are just below or within the range discussed by Mathais as evidenced by https://www.techrankup.com/en/smartphones-thickness-ranking/ and https://www.cdw.com/content/cdw/en/articles/hardware/tablet-size-comparison-chart.html.   
Re. Cl. 12, Mathais discloses: A tablet and smartphone holder (10, Fig. 1-4; the holder 10 is capable of holding a tablet and smartphone holder due to its dimensions and flexibility as discussed in Col. 4, Lines 21-24 and Lines 32-42) is a clip comprising a clear, stiff, upright and flat front panel (20, Fig. 1; Col. 4, Lines 14-15), a back part (12, Fig. 2) with an upper segment, a lower segment and a slope (see annotated figure 2, the lower segment has a slope in comparison to the flat surface 14) joined directly with the front panel at a base (18, Fig. 2), and a stand (16, 26, Fig. 2).
Re. Cl. 13, Mathais discloses: the upper segment of the back part forms an narrow angle with the front panel and is near parallel to the front panel in a closed position (see Fig. 1, the angle between 20 and 12 is narrow or acute and would be even smaller when 24 is not located there between) and becomes parallel to the front panel in an open position when a smartphone or a tablet is inserted between the back part and the front panel (see Fig. 2, due to the flexibility of the device as discussed in Col. 4, Lines 21-24 and 32-42, and depending on the thickness of the device 24 being held therein, the front panel 20 can be opened such that 20 and 12 are parallel), wherein the upper segment squarely presses the smartphone or the tablet against the front panel (see Fig. 2, the upper segment of 12 presses squarely on 24 to press it onto 20 as shown, therefore the upper segment would function equivalently with a similarly sized smartphone or tablet).
Re. Cl. 15, Mathais discloses: the upper segment of the back part squarely presses the smartphone superiorly (see Fig. 2, upper segment presses onto 24 and therefore would press onto a smartphone in the same manner) while the front panel and the slope cause the smartphone to rest against the front panel and restrict the free movement inferiorly wherein a screen of the smartphone is pressed solidly against the front panel (see Fig. 1-2, as can be seen, the device is capable of being used with a smartphone in the same manner as the book shown due to the resiliency and dimensions discussed in Col. 4, Lines 21-24 and 32-42).
Re. Cl. 16, Mathais discloses: the tablet or smartphone is pressed against the clear and stiff front panel and wherein the screen of the tablet or smartphone is seen through the clear front panel (see Fig. 1, the holder would function equivalently with a smartphone or tablet due to the dimensions and resiliency discussed in Col. 4, Lines 21-24 and 32-42)
Re. Cl. 17, Mathais discloses: the clear, stiff, upright and flat front panel is of the same height as the back part or slightly higher than the back part (see Fig. 2) and can be attached a selfie stick, tripod or dashcam base (see Fig. 2, the front panel 20 can be attached to a selfie stick, tripod or dashcam base using various fasteners such as glue, tape, screw, etc.).
Re. Cls. 12, and 16-17, Mathais discloses that the device is flexible so that books of various thicknesses can be inserted into the holder (Col. 4, Lines 21-24 and 32-42) but does not disclose the base is traversed and aligned by an axis with a spring, which causes the back part to press upon the front panel (Cl. 12), action of the spring presses the tablet or smartphone against the front panel, the spring exerts a forward pressure directly on the back part and is integrated on the axis traversing bases of the front panel and back panel (Cl. 16) or the back part pivots on the axis (Cl. 17). Re. Cls. 12 and 16-17, Arceta discloses a clip holder for a tablet or smartphone (Fig. 2) which includes a front panel (28, Fig. 2-3), a back part (48, Fig. 2-3) joined directly with the front panel at a base (26, Fig. 2-3) which is traversed by an axis with a spring (see 32 with spring 36, Fig. 2-3), which causes the back part to press upon the front panel (see Fig. 2); action of the spring presses the tablet or smartphone against the front panel (see Fig. 2-3, replacing the integral connection between 18 and 12 in Mathais with the axis and spring connection of Arceta would result in the same configuration shown in Fig. 2 of Mathais, where the held object 24 is pressed against the front panel), the spring exerts a forward pressure directly on the back part and is integrated on the axis traversing bases of the front panel and back panel (see Fig. 2-3, via 38); the back part pivots on the axis (see Fig. 2-3, the back part 42 is capable of pivoting on the axis 32 if portion 26/28 were held stationary and therefore in the combination would function in the claimed manner).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the integral flexible connection between (18) and (12) in Mathais to have the spring (36) and axis (32) of Arceta since Arceta states that such a configuration enables the user to support a relative thick and a relative thin article therein (Col. 3, Lines 38-44).  Such a modification would provide a device which would be less susceptible to material creep which could result in repeated flexing of the joint between (18) and (12) in Mathais.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mathais in view of Arceta as applied to claims 12-13 and 15-17 above, and further in view of Kind US 6981682 (hereinafter Kind).
 Re. Cl. 14, Mathais does not disclose the lower segment of the back part extends further backward and then descends towards the base of the front panel to form the slope which accommodates a various thickness of the tablet or smartphone and causes said smartphone or tablet to slide down and rest against the clear front panel wherein a free movement of the smartphone or tablet is restricted. Kind discloses a holder (Fig. 1) which includes a front panel (12, Fig. 1), a back part (2, 4 and 6, Fig. 2) with an upper segment (16, Fig. 2), a lower segment (part 2,4, Fig. 2) and a slope (see where 2 points to in Fig. 2) joined directly with the front panel at a base (see 8, Fig. 2).  Re. Cl. 14, Kind discloses the lower segment of the back part extends further backward and then descends towards the base of the front panel to form the slope (see Fig. 2, part where 2 points to extends downwards and backwards from part 16 towards base 8 to form the slope) which accommodates a various thickness of the tablet or smartphone and causes said smartphone or tablet to slide down and rest against the clear front panel wherein a free movement of the smartphone or tablet is restricted (see Fig. 3, various thicknesses of device 30 can be used and also the shape of 2, 4, and 6 enable for the device 30 to slide down and rest against 12 as shown in a transition from the solid line position to the phantom line position shown in Fig. 3; further as discussed in Col. 4, Lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower segment of the back part of Mathais to be shaped as disclosed by Kind since Kind states that such a modification enables for devices of different thicknesses to be supported (Col. 3, Line 66-Col. 4 Line 5).
Response to Arguments
Applicant’s arguments with respect to claims 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Resnick US 2015/0358515, Conibear US 2006/028405, Holt US 2018/0008044, and Bartkowski US 2016/0142523 disclose other known smartphone and tablet holders which are presented for Applicant’s consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/           Primary Examiner, Art Unit 3632